Exhibit 99.1 SOUTHERN INDIANA GAS & ELECTRIC COMPANY INTERIM REPORTING PACKAGE For the quarterly period ended September 30, 2007 Contents Page Number Financial Statements (Unaudited) Southern Indiana Gas & Electric Company Condensed Balance Sheets 2-3 Condensed Statements of Income 4 Condensed Statements of Cash Flows 5 Segment Information 6 Results of Operations 7 Basis of Presentation The interim condensed financial statements of Southern Indiana Gas & Electric Company (SIGECO, Vectren South, or the Company) included in this report have been prepared without audit.The Company believes that the information in these interim condensed financial statements reflects all adjustments necessary to fairly state the results of the periods reported.These interim condensed financial statements should be read in conjunction with the Company’s audited annual financial statements for the year ended December 31, 2006, filed on Form 8-K on March 23, 2007, under Vectren Corporation (Vectren) and Vectren Utility Holdings, Inc. (Utility Holdings), the parent companies of SIGECO, as well as the interim condensed consolidated financial statements filed on Forms 10-Q for the quarter ended September 30, 2007 for Vectren and Utility Holdings, filed on November 2, 2007 and November 9, 2007, respectively.Vectren and Utility Holdings make available their Securities and Exchange Commission filings and recent annual reports free of charge through its website at www.vectren.com.Because of the seasonal nature of the Company’s utility operations, the results shown on a quarterly basis are not necessarily indicative of annual results. Frequently Used Terms AFUDC:allowance for funds used during construction MMDth / MDth: millions/ thousands of dekatherms APB:Accounting Principles Board MMBTU:millions of British thermal units EITF:Emerging Issues Task Force MW:megawatts FASB:Financial Accounting Standards Board MWh / GWh:megawatt hours / thousands of megawatt hours (gigawatt hours) FERC:Federal Energy Regulatory Commission NOx:nitrogen oxide IDEM:Indiana Department of Environmental Management OUCC:Indiana Office of the Utility Consumer Counselor IURC:Indiana Utility Regulatory Commission SFAS:Statement of Financial Accounting Standards MCF / BCF:thousands / billions of cubic feet USEPA:United States Environmental Protection Agency FINANCIAL STATEMENTS SOUTHERN INDIANA GAS & ELECTRIC COMPANY CONDENSED BALANCE SHEETS (Unaudited – In thousands) September 30, December 31, 2007 2006 ASSETS Utility Plant Original cost $ 2,118,721 $ 2,025,108 Less:accumulated depreciation & amortization 852,661 817,959 Net utility plant 1,266,060 1,207,149 Current Assets Cash & cash equivalents 1,953 1,063 Accounts receivable - less reserves of $1,587 & $1,425, respectively 45,814 41,380 Receivables due from other Vectren companies 287 37 Accrued unbilled revenues 23,911 24,441 Inventories 64,265 60,990 Recoverable fuel & natural gas costs - 1,779 Prepayments & other current assets 18,872 15,056 Total current assets 155,102 144,746 Investment in unconsolidated affiliates 150 150 Other investments 7,234 6,969 Nonutility property - net 3,846 3,514 Goodwill 5,557 5,557 Regulatory assets 81,883 67,634 Other assets 4,849 5,159 TOTAL ASSETS $ 1,524,681 $ 1,440,878 SOUTHERN INDIANA GAS & ELECTRIC COMPANY CONDENSED BALANCE SHEETS (Unaudited – In thousands) September 30, December 31, 2007 2006 LIABILITIES & SHAREHOLDER'S EQUITY Common Shareholder's Equity Common stock (no par value) $ 293,263 $ 293,263 Retained earnings 289,066 279,699 Accumulated other comprehensive income 455 851 Total common shareholder's equity 582,784 573,813 Long-term debt payable to third parties - net of current maturities & debt subject to tender 226,193 226,271 Long-term debt payable to Utility Holdings 223,182 223,182 Total long-term debt, net 449,375 449,453 Current Liabilities Accounts payable 30,731 47,741 Accounts payable to affiliated companies 4,967 11,806 Payables to other Vectren companies 13,372 14,205 Refundable fuel & natural gas costs 4,083 - Accrued liabilities 40,831 30,481 Short-term borrowings payable to Utility Holdings 138,694 51,303 Total current liabilities 232,678 155,536 Deferred Income Taxes & Other Liabilities Deferred income taxes 130,665 143,285 Regulatory liabilities 63,077 59,117 Deferred credits & other liabilities 66,102 59,674 Total deferred credits & other liabilities 259,844 262,076 TOTAL LIABILITIES & SHAREHOLDER'S EQUITY $ 1,524,681 $ 1,440,878 SOUTHERN INDIANA GAS & ELECTRIC COMPANY CONDENSED STATEMENTS OF INCOME (Unaudited – In thousands) Three Months Nine Months Ended September 30, Ended September 30, 2007 2006 2007 2006 OPERATING REVENUES Electric utility $ 143,519 $ 123,212 $ 361,584 $ 324,381 Gas utility 13,756 15,353 91,108 92,921 Total operating revenues 157,275 138,565 452,692 417,302 COST OF OPERATING REVENUES Cost of fuel & purchased power 50,548 46,773 129,511 115,823 Cost of gas sold 3,896 5,141 61,098 62,981 Total cost of operating revenues 54,444 51,914 190,609 178,804 TOTAL OPERATING MARGIN 102,831 86,651 262,083 238,498 OPERATING EXPENSES Other operating 38,111 34,043 103,259 95,420 Depreciation & amortization 18,265 16,914 53,544 50,219 Taxes other than income taxes 4,377 3,809 12,619 11,443 Total operating expenses 60,753 54,766 169,422 157,082 OPERATING INCOME 42,078 31,885 92,661 81,416 Other income-net 30 986 2,756 2,429 Interest expense 8,699 7,185 24,456 21,148 INCOME BEFORE INCOME TAXES 33,409 25,686 70,961 62,697 Income taxes 13,735 9,539 28,287 24,423 NET INCOME $ 19,674 $ 16,147 $ 42,674 $ 38,274 SOUTHERN INDIANA GAS & ELECTRIC COMPANY CONDENSED STATEMENTS OF CASH FLOWS (Unaudited – In thousands) Nine Months Ended September 30, 2007 2006 CASH FLOWS FROM OPERATING ACTIVITIES $ 56,722 $ 86,245 CASH FLOWS FROM FINANCING ACTIVITIES Proceeds from: Long-term debt - 75,000 Additional capital contribution - 20,000 Requirements for: Dividends to parent (33,306 ) (30,093 ) Retirement of long-term debt (199 ) (26 ) Net change in short-term borrowings 87,391 (49,898 ) Net cash flows from financing activities 53,886 14,983 CASH FLOWS FROM INVESTING ACTIVITIES Proceeds from other investing activities 13 - Requirements for capital expenditures, excluding AFUDC equity (109,731 ) (101,776 ) Net cash flows from investing activities (109,718 ) (101,776 ) Net change in cash & cash equivalents 890 (548 ) Cash & cash equivalents at beginning of period 1,063 1,123 Cash & cash equivalents at end of period $ 1,953 $ 575 SEGMENT INFORMATION Information related to the Company’s business segments is summarized below: Three Months Nine Months Ended September 30, Ended September 30, (In thousands) 2007 2006 2007 2006 Revenues Electric Utility Services $ 143,519 $ 123,212 $ 361,584 $ 324,381 Gas Utility Services 13,756 15,353 91,108 92,921 Total Revenues $ 157,275 $ 138,565 $ 452,692 $ 417,302 Profitability Measure Net Income Electric Utility Services $ 18,609 $ 14,185 $ 39,596 $ 33,601 Gas Utility Services 1,065 1,962 3,078 4,673 Net Income $ 19,674 $ 16,147 $ 42,674 $ 38,274 RESULTS OF OPERATIONS Executive Summary of Results of Operations The following discussion and analysis should be read in conjunction with the unaudited condensed financial statements and notes thereto and the quarterly reports of Vectren and Utility Holdings filed with the SEC on Forms 10-Q on November 2, 2007 and November 9, 2007, respectively. SIGECO’s earnings for the quarter ended September 30, 2007, were $19.7 million in 2007 compared to $16.1 million in 2006 and $42.7 million for the nine months ended September 30, 2007 compared to $38.3 million in 2006.The increases in earnings resulted from gas and electric base rate increases implemented in August 2007 and favorable weather.The increase was offset somewhat by increased operating costs including depreciation expense. In the Company’s electric service territory which is not protected by a weather normalization mechanism, management estimates the margin impact of weather experienced during the third quarter of 2007 to be $5.2 million favorable compared to normal and $5.9 million favorable compared to the prior year.Year to date, management estimates the margin impact of weather experienced during 2007 to be $6.6 million favorable compared to normal and $10.1 million favorable compared to the prior year. The Company generates revenue primarily from the delivery of natural gas and electric service to its customers.The primary source of cash flow results from the collection of customer bills and the payment for goods and services procured for the delivery of gas and electric services.The results are impacted by weather patterns in its electric service territory and general economic conditions both in its service territory as well as nationally. Vectren has in place a disclosure committee that consists of senior management as well as financial management. The committee is actively involved in the preparation and review of SIGECO’s parent companies’ SEC filings. Significant Fluctuations Margin Throughout this discussion, the terms Gas Utility margin and Electric Utility margin are used.Gas Utility margin is calculated as Gas utility revenues less the Cost of gas.Electric Utility margin is calculated as Electric utility revenues less Cost of fuel & purchased power.These measures exclude Other operating expenses, Depreciation and amortization, and Taxes other than income taxes, which are included in the calculation of operating income.The Company believes Gas Utility and Electric Utility margins are better indicators of relative contribution than revenues since gas prices and fuel costs can be volatile and are generally collected on a dollar-for-dollar basis from customers. Sales of natural gas and electricity to residential and commercial customers are seasonal and are impacted by weather.Trends in average use among natural gas residential and commercial customers have tended to decline in recent years as more efficient appliances and furnaces are installed and the price of natural gas has increased.Normal temperature adjustment (NTA) and lost margin recovery mechanisms largely mitigate the effect on Gas Utility margin that would otherwise be caused by variations in volumes sold due to weather and changing consumption patterns.SIGECO’s natural gas territory has had an NTA since 2005, and lost margin recovery began when new base rates went into effect on August 1, 2007.Electric use among residential and commercial classes has remained relatively stable. SIGECO’s electric service territory does not have weather normalization and its tariffs generally do not provide for lost margin recovery. Gas and electric margin generated from sales to large customers (generally industrial and other contract customers) is primarily impacted by overall economic conditions.Margin is also impacted by the collection of state mandated taxes, which fluctuate with gas and fuel costs, as well as other tracked expenses.Certain operating costs associated with operating environmental compliance equipment were also tracked prior to their recovery in base rates that went into effect on August 15, 2007.The August SIGECO rate orders also provide for the tracking of MISO revenues and costs, as well as the gas cost component of bad debt expense and unaccounted for gas.Electric generating asset optimization activities are primarily affected by market conditions, the level of excess generating capacity, and electric transmission availability.Following is a discussion and analysis of margin generated from regulated utility operations. Electric Utility Margin (Electric utility revenues less Cost of fuel and purchased power) Electric Utility margin by revenue type follows: Three Months Nine Months Ended September 30, Ended September 30, (In thousands) 2007 2006 2007 2006 Electric utility revenues $ 143,519 $ 123,212 $ 361,584 $ 324,381 Cost of fuel & purchased power 50,548 46,773 129,511 115,823 Total electric utility margin $ 92,971 $ 76,439 $ 232,073 $ 208,558 Margin attributed to: Residential & commercial $ 64,400 $ 49,364 $ 147,878 $ 125,582 Industrial 21,688 18,924 56,463 53,390 Municipalities & other 4,365 6,619 14,632 18,920 Subtotal retail & firm wholesale $ 90,453 $ 74,907 $ 218,973 $ 197,892 Asset optimization $ 2,518 $ 1,532 $ 13,100 $ 10,666 Electric volumes sold in MWh attributed to: Residential & commercial customers 954,385 847,068 2,357,648 2,152,463 Industrial customers 638,760 674,649 1,942,461 1,983,877 Municipalities & other 192,045 182,880 483,468 494,642 Total retail & firm wholesale volumes sold 1,785,190 1,704,597 4,783,577 4,630,982 Retail & Firm Wholesale Margin Electric retail and firm wholesale utility margins were $90.5 million and $219.0 million for the three and nine months ended September 30, 2007.These represent increases over the prior year periods of $15.6 million and $21.1 million, respectively.Management estimates the period over period increases in usage by residential and commercial customers due to weather to be $5.9 million in the quarter and $10.1 million year to date.The base rate increase that went into effect on August 15, 2007, produced incremental margin of $6.4 million, and recovery of pollution control investments and expenses increased margin $1.3 million in the quarter and $3.2 million year over year.Impacts of weather on volumes sold were offset in the quarter by a large industrial customer’s planned outage. Margin from Asset Optimization Activities Periodically, generation capacity is in excess of that needed to serve native load and firm wholesale customers.The Company markets and sells this unutilized generating and transmission capacity to optimize the return on its owned assets.On an annual basis, a majority of the margin generated from these activities is associated with wholesale off-system sales, and substantially all off-system sales occur into the MISO day-ahead market.Following is a reconciliation of asset optimization activity: Three Months Nine Months Ended September 30, Ended September 30, (In millions) 2007 2006 2007 2006 Off-system sales $ 1,005 $ 1,106 $ 9,880 $ 11,855 Transmission system sales 1,513 1,021 3,220 2,521 Other - (595 ) - (3,710 ) Total asset optimization $ 2,518 $ 1,532 $ 13,100 $ 10,666 For the three and nine months ended September 30, 2007, net asset optimization margins were $2.5 million and $13.1 million, which represents increases of $1.0 million and $2.4 million, compared to 2006.The increases are primarily due to losses on financial contracts experienced in 2006 offset partially by lower availability of generating units for off system sales in 2007, due largely to the retirement of 50 MW of owned generation on December 31, 2006.Year to date off-system sales totaled 571.7 GWh in 2007, compared to 755.0 GWh in 2006. Gas Utility Margin (Gas utility revenues less Cost of gas sold) Gas Utility margin and throughput by customer type follows: Three Months Nine Months Ended September 30, Ended September 30, (In thousands) 2007 2006 2007 2006 Gas utility revenues $ 13,756 $ 15,353 $ 91,108 $ 92,921 Cost of gas sold 3,896 5,141 61,098 62,981 Total gas utility margin $ 9,860 $ 10,212 $ 30,010 $ 29,940 Margin attributed to: Residential & commercial customers $ 5,428 $ 5,495 $ 22,260 $ 21,508 Industrial customers 1,175 1,311 3,815 3,766 Other 3,257 3,406 3,935 4,666 Sold & transported volumes in MDth attributed to: Residential & commercial customers 1,091 1,088 7,566 6,662 Industrial customers 3,716 4,326 13,264 13,384 Total sold & transported volumes 4,807 5,414 20,830 20,046 For the three and nine months ended September 30, 2007, Gas Utility margins were $9.9 million and $30.0 million, respectively, and are relatively flat compared to the prior year periods.Variations in unaccounted for gas offset increases in base rates and increased usage.The average cost per dekatherm of gas purchased for the nine months ended September 30, 2007, was $8.58 compared to $9.55 in 2006. Operating Expenses Other Operating Expenses For the three and nine months ended September 30, 2007, Other operating expenses were $38.1 million and $103.3 million, which represent increases of $4.1 million and $7.8 million, compared to 2006.Pass-through costs, including costs funding new Indiana energy efficiency programs that are recovered in utility margin, increased $0.1 million in the quarter and $0.5 million year over year.Third quarter planned outage costs associated with a jointly owned turbine resulted in $2.5 million of increased costs.The remaining increases are primarily due to increased wage and benefit costs, other operating cost increases, and timing of expenses. Depreciation & Amortization For the three and nine months ended September 30, 2007, Depreciation and amortization expenses were $18.3 million and $53.5 million, which represents increases of $1.4 million and $3.3 million compared to 2006.The increases were primarily due to increased utility plant and also include $0.5 million of amortization associated with electric demand side management costs permitted to be recovered pursuant to the August 15th electric base rate order. Taxes Other Than Income Taxes For the three and nine months ended September 30, 2007, Taxes other than income taxes were $4.4 million and $12.6 million, which represent increases of $0.6 million and $1.2 million compared to 2006.The year to date increase results primarily from increased property taxes and higher revenues subject to taxes. Other Income-Net Other-net quarter over quarter reflects a decrease of $0.9 million while the year to date period increased approximately $0.3 million compared to the prior year, primarily due to the capitalization of funds used during construction. Interest Expense For the three and nine months ended September 30, 2007, Interest expense was $8.7 million and $24.5 million, which represents increases of $1.5 million and $3.3 million compared to 2006.The increases reflect higher interest rates associated with short-term borrowings and greater levels of short-term debt outstanding. Income Taxes Federal and state income taxes were $13.7 million for the quarter and $28.3 million year to date, an increase of $4.2 million in the quarter and $3.9 million year to date, compared to the prior year periods.The increases are primarily due to higher pretax income.
